No. 07-16-00055-CV


Ex parte Emily Kay Smirl                     §      From the 181st District Court
                                                      of Randall County
                                             §
                                                    January 12, 2017
                                             §
                                                    Opinion by Justice Pirtle
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated January 12, 2017, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo